HonorableFred V. Meredith
County Attorney
xauupmul
       Couaty
Kaufman,Texas

Dear S$rt                            opinion lo. O-7406
                                     Rer Whetherdriver of pick-up truck
                                         oa highway is requiredto have
                                         oomsroial opemtor' s license;
                                         and relatedquestion.

       This is in reply to your letter of Septenbs4, 1946, requestingour
opinionon the questionspresentedtherein,based upon the followingstate
of facts.

        A ma living in Terrell,Texas, borroweda friend'spick-up (&-ton
truck) and drove it to Dallas to a show. On the way home he was stoppedas
he passed throughthe City of Formy by the officers,and tm complaintswcrc
filed againsthim. He was chargedwith drivinga.onmneroialvehiolewithout
having a cmmroial operator'slioense,and in additicm,was chargedwith
filure to hams with the vehicle a oopy of his lioeasereceipt. He had an
operator'slicensemdwas not using the truck for oomseroialpurposes.

        For the sake of clarity,we wFl1 m-phrase your quertims.to state
the problemswhich seem to be presentedby the fasts given md your brief
thereon, and answer each in turn:

        1. ,Isa personwho is operatinga pick-uptruck on the highways of
this State as a passengervehiole for his own use only,and not for hire,
requiredto haw a oommeroialoperator'slicensewhile so operatingsuch
truck?

       Article 6667b,Sec. Z(a), Vamonls Annotatedcivil Statutesof Texas,
provides8

        "Iv0person,except those hereinafterexpresslyexempted,shall drive
        any motor vehicle upon a highway in this State unless such person
        has a valid license as an operator,a ccmmeroialoperator,or a
        chauffeurunder the provisionsof this Act.”

        Sectionl(n) of said Art3010 definesa 'cmmroial operator"as
"every personwho is the driver of a motor vehicledesignedor used-for
%n. Frod V. Slersdith
                    .-Page 2 (o-7408)



the transportBtionof property,includingall vehiclesUsed for delivery
purposes,while said vehicleis being used for ocmmeroialor delivery
purposes." (emphasisours) 'Iheunderlinedphrasequalifiesand limits the
statutory.definition of "commercialoperator,"and the evidentintent of
the stathte is to requirethe operatofof an$motor vehicleto be 1loen:;sd
as a commercialoperatoronly wham such vehicle is actuallybeing used at
that time for the purposeof transportingproperty.

       70   thereforeanswerthe first questionin the negative.

        2. Is the operatorof a pick-up truck upon the highwaysof this
State requiredto carry in such truck or on his perso&,at all times, a
copy of the currentregistrationlicense receiptissuedfor said truck,
regardlessof whether it is being used for a ocmmercialpurpose?

        Article 6675a-2,V.A.C.S.,requims the owner of every motor vehicle
used or to ta used upon the publio highwaysto apply each year for the rsg-
istrationof such motor vehicle,with oertainexceptionsnot neoessaryto be
noted here.

       Article 627a, Sec. 5a, Vernon’s AnnotatedPenal Code, provides:

        "Upon applicationfor registrationof any commerolalmotorvehicle,
        truck tractor,trailer or semi-trailer,the appllcsntshall deliver
        to the Tax Collector,or one of his duly author!seddeputies,an
        affidavit,duly sworn to before an offioerluthorlssdto administer
        oaths, showingthe weight of arid vahiolr,the muimrrn load to be
        transportedthereon,md the total gross weight for whichs aid vehi-
        ale is to be registered:which affidavit shall bs kept on file by ths
        Colleotor. The licenseroooipt iasuod to tho l pplioantshall also
        show said totalgross weight for which raid whlols 18 rogirtorad.
        A copy of arid receipt shall be arrird at all tlmrr on my suoh
        vohlolowhiles amo is upon the pub110 highway.

        “The copy of the rogirtrationlioensrrewipt above rsquirsdahall
        be aWssiUo    in evidenooin any cause ia which the gross rsgiator-
        od weight of such vohiols II an irsur, and shallbe prlnu faolr
        evidenceof the gross wsight for nhiah such nhiolr is rsgirtrrad.
        Such copy of the roglrtraticalioeasr rowipt shall bs dirplayod
        to lv o ffic erluthorlzodto rnforoe thir lbt, upon rrquert w
        such officer.

        sTho driver,omsr, operator,or other prron operating or driving
        ouch vrhiols, fallingto comply with this provisionof this Aot,
        shall te guilty of a misdsmaanorand u n conviotionshall be fined
        in any ~WKInot exoeodingTwo Hundred (r200,OO)Dollars. AB upended
        Acts 1941. 47th Leg., p. 144, oh. 110, 1 12.”
.


??onorable
         Fed V. Meredith- Page 3 (O-7406)



        It is thereforeour opinionthat ths driver of a pick-up truck
is requiredto carryin said truck a copy of the curmmt registration
license receipt issuedfor such truck at all times while saidtru& is
upon the public highway. Carryingsuch rsooiptupon his person will
answer the requirementof the statutewhile the drinker is in the truck.

                                              Your8 very truly

                                         A'ITORNEYGENERAL
                                                        OFTEXAS

                                          By /s/W. R. Ulea


                                                  H-R. Allen
                                                    Assistant
APPROIIEDSEP 26, 1946
/s/Grover Sollors
ATTORlEYGENETR4LQFTEXAS

VfPA:LJ,egn                                   AFPRovBD
                                           OpinionCamnittoe
                                               ByBWB
                                               Chainnan